Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 16, 2016

                                     No. 04-16-00350-CV

                              IN THE INTEREST OF A.E.-V.,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-01940
                         Honorable Richard Garcia, Judge Presiding


                                        ORDER
        Appellee’s motion for extension of time to file its brief is granted.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court